Order entered May 20, 2019




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-19-00578-CV

                 IN RE RODNEY JAMES ROHRICH, M.D., Relator

               Original Proceeding from the 14th Judicial District Court
                                Dallas County, Texas
                         Trial Court Cause No. DC-17-15886

                                      ORDER
                     Before Justices Schenck, Osborne, and Reichek

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   DAVID J. SCHENCK
                                                       JUSTICE